Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 1.1 5,927,343 Units SAVIENT PHARMACEUTICALS, INC. PLACEMENT AGENT AGREEMENT April 2, 2009 LAZARD CAPITAL MARKETS LLC 30 Rockefeller Plaza New York, New York 10020 Dear Sirs: 1. I NTRODUCTION . Savient Pharmaceuticals, Inc., a Delaware corporation (the  Company ), proposes to issue and sell to the purchasers, pursuant to the terms and conditions of this Placement Agent Agreement (this  Agreement ) and the Subscription Agreements in the form of Exhibit A attached hereto (the  Subscription Agreements ) entered into with the purchasers identified therein (each a  Purchaser  and, collectively, the  Purchasers ), up to an aggregate of 5,927,343 units (the  Units ) with each Unit consisting of (i) one share of common stock, $0.01 par value per share (the  Common Stock ) of the Company and (ii) one warrant to purchase 0.85 shares of Common Stock (the  Warrants ). The terms and conditions of the Warrants are set forth in substantially the form of Exhibit B attached hereto. The Company hereby confirms that Lazard Capital Markets LLC ( LCM , or the  Placement Agent ) acted as the Placement Agent in accordance with the terms and conditions hereof. 2. A GREEMENT TO A CT AS P LACEMENT A GENT ; P LACEMENT OF U NITS . On the basis of the representations, warranties and agreements of the Company herein contained, and subject to all the terms and conditions of this Agreement: The Company has authorized and hereby acknowledges that the Placement Agent has acted as its exclusive agent to solicit offers for the purchase of all or part of the Units from the Company in connection with the proposed offering of the Units (the  Offering ).
